Citation Nr: 0430283
Decision Date: 11/15/04	Archive Date: 01/04/05

DOCKET NO. 03-27721                         DATE NOV 15 2004

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for right ear pain.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to service connection for boils.

6. Entitlement to an increased (compensable) rating for bilateral otitis externa.

REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betoumey, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, denied the veteran's claims for service connection for hypertension. The veteran filed a timely appeal to this adverse determination.

The Board observes that the veteran also filed a timely appeal to that aspect of the RO's July 2003 rating decision which denied the veteran's claim for an increased (compensable) rating for his service-connected sinus congestion and headaches. However, after this appeal was filed, the veteran's service representative contacted the RO to inform VA that the veteran was now "O.K. with" that issue. The Board construes this statement as a withdrawal of the veteran's appeal of that issue. As that issue has validly been withdrawn pursuant to 38 C.F.R. § 20.204(a), the issue of an increased ( compensable) rating for the veteran's service-connected sinus congestion and headaches is not before the Board at this time.

The Board further notes that the veteran also filed a timely appeal to that aspect of the January 2004 rating decision that denied the veteran's claims for service connection for post-traumatic stress disorder and hematuria/urinary infection. However, in May 2004 the veteran submitted to VA a VA Form 21-4138, Statement

- 2


in Support of Claim, in which he stated that he "would like to withdraw my appeals" as to those two issues. As those issues have validly been withdrawn pursuant to 38 C.F.R. § 20.204(a), the issues of service connection for posttraumatic stress disorder and hematuria/urinary infection are likewise not before the Board at this time.

The veteran testified at a hearing at the RO held via videoconference in May 2004 before the undersigned, who is the Veterans Law Judge responsible for making the final determination in this case, and was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). The Board observes that at that time, it was clarified that while that there were several other issues that were in various stages of being developed by the RO and appealed to the Board, the only issue that had been certified and accepted for Board review, excepting the two withdrawn issues, discussed above, was the issue of service connection for hypertension.

The issues of the veteran's entitlement to service connection for right ear pain, service connection for bilateral hearing loss, service connection for hemorrhoids, service connection for boils, and an increased (compensable) rating for bilateral otitis externa are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. There has been compliance with the duty to assist and duty to notify provisions of the Veterans Claims Assistance Act of 2000.

2. The veteran's claims file does not contain competent evidence which indicates that his current hypertension is related to his military service or was incurred within one year of discharge.

- 3 


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by the veteran's active duty military service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307,3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims Assistance Act of2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002)]. The VCAA eliminated the former statutory requirement that claims be well-grounded. Cf 38 U.S.C.A. § 5107(a) (West 2002). The VCAA includes an enhanced duty on the part of V A to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of V A with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002). Regulations implementing the VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003). The Board notes that the VCAA became law in November 2000 and that the veteran filed his claim for VA benefits in this case after that date, in November 2003. Thus, the provisions of the VCAA are applicable in this case. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In the present case, the veteran was provided adequate notice as to the evidence needed to substantiate his service connection claim, as well as notice of the specific legal criteria necessary to substantiate this claim. The Board concludes that discussions as contained in the initial rating decision dated in January 2004, in the statement of the case (SOC) issued in March 2004, at the time of a video conference hearing before the undersigned in May 2004, and in correspondence to the veteran have provided him with sufficient information regarding the applicable regulations regarding the evidence necessary to substantiate his claim.

- 4


Furthermore, the Board observes that in a lengthy letter to the veteran dated in November 2003, the RO provided the veteran with detailed information about the new rights provided under the VCAA, including the furnishing of forms and notice of incomplete applications under 38 U.S.C.A. § 5102, providing notice to claimants of required information and evidence under 38 U.S.C.A. § 5103, and the duty to assist claimants under 38 U.S.C.A. § 5103A. The RO described the evidence needed to establish the veteran's claim, and specifically identified what evidence was needed from the veteran versus what evidence V A would attempt to procure. Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO satisfied the notice requirements to: (1) Inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence the VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you got pertaining to your claim." This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159 (b) (1). The Board finds, therefore, that such documents are in compliance with the VA's revised notice requirements. Quartuccio Vo Principi, 16 Vet. App. 183, 187 (2002). The veteran and his representative further plainly show through their statements and submissions of evidence that the veteran understands the nature of the evidence needed to substantiate his claim. As the RO has completely developed the record, the requirement that the RO explain the respective responsibility of V A and the veteran to provide evidence has been met. The Board concludes that VA does not have any further outstanding duty to inform the veteran that any additional information or evidence is needed.

The Board also finds that to the extent practicable at this time, all relevant facts have been properly developed with respect to the issue on appeal, and that all relevant evidence necessary for an equitable resolution of this issue has been identified and obtained. The evidence of record includes the veteran's service medical records, post-service private treatment records, VA outpatient treatment notes, and several personal statements made by the veteran in support of his claim. The veteran testified at a hearing held before the undersigned via videoconference

- 5 


in May 2004, and a transcript of his testimony has been added to the claims file. The RO has obtained all pertinent records regarding the issue on appeal and has effectively notified the veteran of the evidence required to substantiate his claim. The Board is not aware of any additional relevant evidence which is available in connection with this appeal, and concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the veteran's claim. In light of the foregoing, the Board finds that under the circumstances of this case, VA has made reasonable efforts to assist the veteran in attempting to substantiate his claim and that additional assistance is not required. 38 U.S.C.A. §§ 5102,5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular injury or disease resulting in a current disability was incurred in or aggravated coincident with service in the Armed Forces. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003). In addition, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, may be presumed to have been incurred in service if they become manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307,3.309.

Service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury. See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 (1997). Where the determinative issue involves medical etiology or a medical diagnosis, competent medical evidence is required to support this issue. See Epps, supra.; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). This burden may not be met merely by presenting lay testimony, because lay persons are not competent to offer medical opinions. See Epps, supra; Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

- 6 


In addition, a claim may be established under the provisions of38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumption period and still has such a condition. Such evidence must be medical unless it relates to a condition as to which, under the case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent. If the chronicity provision is not applicable, a claim may still be established on the basis of § 3.303(b) if the condition observed during service or any applicable presumption period still exists, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology. Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service connection for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service connection for hypertension includes his service medical records, which are negative for any recorded evidence of complaints or diagnoses of, or treatment for, hypertension.

The first post-service evidence relating to hypertension is found in private treatment records from Dr. M. dated from March 1998 to December 2002. A review of these records first indicates a diagnosis of essential hypertension in July 1998, with multiple repeated diagnosis of this disorder throughout the treatment period. However, none of these notes indicates a relationship between this diagnosis and the veteran's military service, some 2 decades earlier.

Also of record are several VA outpatient treatment notes dated in 2003. While these notes also contain multiple current diagnoses of hypertension, none of them relates the veteran's hypertension to his military service.

- 7 


In May 2004, the veteran testified at a hearing at the RO held via videoconference before the undersigned. At that time, he testified that at the time of his service entrance examination in 1977, his blood pressure was measured at 140/64, which he believed constituted elevated blood pressure. He also indicated that his blood pressure readings were elevated at other times during his military service. He testified that he was treated for an unrelated ear injury by a private physician at Methodist Hospital in Omaha, Nebraska in either 1982 or 1983, at which time he was told his blood pressure was high. However, when asked, he indicated that such information would not be found in his records, as the reading was not recorded, but rather just told to him orally by the doctor. He recalled that the first time he was actually diagnosed with hypertension was in 1998, by Dr. M.

The Board has carefully reviewed the veteran's service medical records in light of the veteran's contentions, but has found no evidence to indicate that the veteran's blood pressure was abnormally elevated in service, as recalled by the veteran. Specifically, the veteran's blood pressure reading at service entrance in January 1977 was recorded at 140/64. During service, his blood pressure was recorded at 122/78 in October 1979, and at 124/78, 108/66, and 118/70 on different dates in February 1980. At service discharge in March 1980, his blood pressure was recorded at 108/60. The Board observes that the severity of hypertensive vascular disease is evaluated under the provisions of 38 C.F .R. § 4.104, Diagnostic Code (DC) 7101 (2003). Note (1) to this code states the following: "For purposes of this section, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm." This note also indicates that the presence of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The Board observes that under this definition, none of the blood pressure readings recorded in service would constitute hypertension for VA purposes and no competent medical evidence linking hypertension to service has been provided.

Indeed, there is nothing in the claims file, other than the veteran's own contentions, which would tend to establish that his current hypertension is related to his active

- 8 


military service. The Board does not doubt the sincerity of the veteran's belief in this claimed causal connection. However, as the veteran is not a medical expert, he is not qualified to express an opinion regarding any medical causation of his hypertension. As it is the province of trained health care professionals to enter conclusions which require medical expertise, such as opinions as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's lay opinions cannot be accepted as competent evidence to the extent that they purport to establish such medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Thus, the Board finds that the veteran's contention that his current hypertension is related his military service cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension. In reaching this decision the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied.

REMAND

The Board observes that in December 2003, the RO issued a statement of the case (SOC) as to the issues of entitlement to service connection for right ear pain and an increased ( compensable) rating for bilateral otitis externa, as well as a supplemental statement of the case (SSOC) as to the issues of entitlement to service connection for bilateral hearing loss, service connection for hemorrhoids, and service connection for boils. In response, in January 2004 the veteran submitted to VA a VA Form 9 substantive appeal, on which he checked the box stating "I want to appeal all of the issues listed on the statement of the case and any supplemental

- 9 


statement of the case that my local VA office sent to me," and informed the RO "I want a BVA hearing at a local VA office before a Member, or Members, of the BVA." To date, it does not appear that such a hearing has been scheduled for these five issues.

Therefore, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC for the following action:

The veteran should be scheduled for a hearing at the RO before a Veterans Law Judge from the Board of Veterans' Appeals at the next available opportunity.

Thereafter, the case should be returned to the Board, ifin order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

- 10

